           Case 4:04-cr-00211-BLW Document 119 Filed 01/04/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                 Case No. 4:04-cr-00211-BLW

           Plaintiff,                            MEMORANDUM DECISION
                                                 AND ORDER
             v.

  JESUS ANTONIO SANTIAGO,

           Defendant.



                                   INTRODUCTION
          Before the Court is Defendant Jesus Antonio Santiago’s letter request for a

recommendation for placement in RDAP (Dkt. 118). For the reasons explained

below, the Court will deny the request.

                                      DISCUSSION
          In 2006, this Court sentenced Santiago, who was 22 years old at the time, to

300 months’ incarceration. He is currently serving that sentence. In September

2020, he asked the Court to recommend that he participate in RDAP. His letter

states:

          I am interested in enrolling in the RDAP program . . . The staff here
          are asking for your recommendation before they will enroll me . . . . I
          have completed extensive programming here, completed my G.E.D.,
          and have also obtained college credits. Please consider my


MEMORANDUM DECISION AND ORDER - 1
        Case 4:04-cr-00211-BLW Document 119 Filed 01/04/21 Page 2 of 3




      rehabilitation record, and send me a recommendation to be placed the
      RDAP program.

Letter, Dkt. 118.

      The Court commends the defendant on obtaining his G.E.D. and

college credits. Otherwise, however, Mr. Santiago should be aware that he

does not need this Court’s recommendation to participate in RDAP. In fact,

even if the Court made such a recommendation, it is just that – a

recommendation. The Bureau of Prisons is free to accept or reject it. See

Tapia v. United States, 564 U.S. 319, 331 (2011) (citing 18 U.S.C. §§

3621(b), (e), (f); 3624(f); 28 C.F.R. pts. 544, 550 (2010)).

      In this case, the Court is hesitant to grant such a recommendation all

these years later. The undersigned judge did not sentence this defendant, but

a review of the sentencing transcript indicates that the defendant denied

having a substance abuse problem. See Tr., Dkt. 82, at 24:7-10 (“You deny

you’ve ever been a substance abuser yourself. I don’t know. But I am going

to insure there be some testing done so society is able to tell whether you

have been using or not.”). On the other hand, during the sentencing hearing,

the defendant repeatedly expressed interest in taking advantage of

programming while in prison. See, e.g., id. at 24:1-3 (“I don’t want to go to

prison and waste my time. I want to learn good things so I can . . . be a good



MEMORANDUM DECISION AND ORDER - 2
         Case 4:04-cr-00211-BLW Document 119 Filed 01/04/21 Page 3 of 3




father in the future . . . “).

       On this record, the Court is not inclined to recommend RDAP, even

assuming it has the jurisdiction to do so. Rather, the Court will leave the

decision as to whether to allow the defendant to participate in RDAP with

the BOP.

                                      ORDER

       IT IS ORDERED that Defendant’s letter request for a recommendation for

placement in RDAP (Dkt. 118) is DENIED.

                                              DATED: January 4, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
